DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Status of the application

This Office Action is in response to Applicant's Application filed on 05/03/2021. Claims 1-20 are pending for this examination.

Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application teaches creation of a knowledge base from a question and answer database and searching the knowledge base using a search parameter which includes a topic and description of an action. The action is a computer code related to the question. Search of the knowledge base can be performed by using natural language processing. Answer provided by the knowledge base includes an answer and a computer code. After providing an answer to a user, the system also collects feedback from the use about the quality of the answer and saves that feedback in the knowledge base database for future users' consumption. A sentiment analysis is performed on the user feedback to decide quality of the answer in view of the users. 

Knowledge base creation, knowledge base search and sentiment analysis, where search results may include an answer and related computer code segment, is known in the art. Also multi-source or cross-source sentiment analysis is known in the art.

Analogous art

In broad interpretation, instant application is about knowledge base creation and search. Prior arts which teach these technologies are considered to be analogous art to the instant application.




Acknowledgement

Claims 1, 10 and 19 have been amended.

Claim Interpretation

Claims use the term “result”. The term has not been defined. Specification recites in [0003] “wherein the one or more results can comprise topics and computer code actions.” This shows that a result has a topic and a computer code.

Claims us the phrase “a parameter component that identifies a result parameter in ones of one or more results, wherein the one or more results comprise topics and computer code actions;”. Here “parameter component” is a system module [Fig. 1 box 154] which performs this task. The term “result parameter” has not been defined. The examiner interprets the term “result parameter” to mean a “topic”. The claim limitation is interpreted as “identifying a topic from a list of topics and computer code actions”. 

Claim 1 recites “a result component that selects a result of the one or more results based on a mapping of a query to the one or more results, the mapping being based on the result parameter identified in the result and a criterion.” Here “result component” is a system module [Fig. 1 box 152]. The examiner interprets this to mean a query including a topic [or result parameter] and a criterion, selects a result from a database [a knowledge base]. Claims 10 and 19 have similar limitations and interpreted the same way as above. 

Claims use the term “computer code action”. The term has not been defined. The examiner interprets this term to mean a “code snippet” or a “function or service call” or a “description of a function or service”.  

Claims use the terms “parameter component”, “result component”, “query component”, “transforming component”, “analysis component”, “validating component”, and “clustering component”. These are simply names provided to modules of the system which provides some services. Please refer to Fig. 1 Box system 150. These names have no specific patentable weight as long as the services provided by a prior art, the prior art can be used to reject a claim consisting of these terms.
Claims use the term “source” as in claim 1 recites “wherein the comments are weighted based on respective sources of the comments,..”. Specification recites in [0041] starting at line 3, “For example, one or more embodiments can have weights assigned to the source of feedback, e.g., particular usernames or organizations associated with the feedback. For example, in FIG. 3, the respective notes of feedback 325AC are posted by USERA, USERB, and USERC. In an example, USERA, as a regular user can have a normal weight assigned to the 325A feedback, while USERC, having a Prime User Ranking can have a weight automatically assigned that is greater than USERA.” Considering this part of the specification, in light of the specification, examiner considers the term “source” to mean a “user”. 


Response to Amendment/Arguments
Applicants' arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Anonymous (IP.com Number: IPCOM000224415D, Publication Date: December 18, 2012). Accordingly, this action has been made FINAL. 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 12, 15, 16, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang et al (hereinafter Yang, Publication title “From Query to Usable Code: An Analysis of Stack Overflow Code Snippets”, 2016 IEEE/ACM 13th Working Conference on Mining Software Repositories) in view of Anonymous (“Mechanism To Utilize Text Analysis To Determine Weighted Sentiment Analysis Based On Author's Influence Factor”, IP.com Number: IPCOM000224415D, 2012). 
As per claim 1, (Currently amended) Yang teaches,   
A system, comprising:
a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, (Yang page 391, column 2, first paragraph in the middle recites “Besides being useful for developers, SO can potentially be used as a knowledge base for tools that automatically combine snippets of code in order to obtain more complex behavior.” Here “knowledge base” means a database saved in memory. A person of ordinary skill in the art knows that searching a database is performed by a processor using code in memory.) 
wherein the computer executable components comprise:
an analysis component that parses, using a natural language processing technique, text of questions and answers in documents of a question and answer repository to generate one or more results, (Yang page 391, column 2, first paragraph starting on line 3, “Over the years, SO has accumulated an impressive amount of programming knowledge consisting of snippets of code together with relevant natural language explanations. Besides being useful for developers, SO can potentially be used as a knowledge base for tools that automatically combine snippets of code in order to obtain more complex behavior. Moreover those more complex snippets could be retrieved by matches on the natural language (i.e. non-coding information) that enriches the small snippets in SO.” This shows a knowledge base which is a question and answer document. Code snippets are retrieved using natural language matches. This shows natural language processing and generating one or more results doing a search of a question and answer database.) 
wherein the one or more results comprise topics and computer code actions identified in the text during the parsing; (Yang Figure 1 bottom section shows Answers. Here “String.split”, this is the topic and below that is the code action.) 
a parameter component that identifies one or more parameters in the one or more results from the topics and computer code actions; and (Parameter component has not been defined. In Yang page 391, column 2, top of the page shows a question “I need my Java program to take a string like”. This can be considered a parameter component, which identifies an answer in the “Answers” section. Yang recites on page 392, column 2, bottom paragraph, “Finally, in SO, questions are tagged with their subject areas, which include relevant information such as the language or the domain where the question is relevant (networking, text processing, etc.).” This is the topic tagged with the computer code.) 
a result component that:
performs a sentiment analysis on comments associated with the answers in the documents to determine respective efficacies of the computer code actions in the results, (Yang Table 5 shows a list of features used from comments of a user. Yang page 398, column 2, paragraph 3 shows 3-step qualitative analysis. It recites “We randomly chose 50 runnable Python snippets. For each snippet, we investigate the features listed in Table 5. We found out that the proportion of snippets that answer the question is low (16%). We discovered a strong correlation between single word snippets and snippets answering the question, …”. This qualitative analysis using user comments is equivalent to a sentiment analysis.)
selects a result of the one or more results based on the respective efficacies of the computer code actions (Yang recites on page 392, column 2, under the heading “Snippets Extraction”, paragraph 3 and 4, “There are two types of answers in SO, accepted answer and best answer. An accepted answer is the answer chosen by the original poster of the question to be the most suitable. All question posts have an AcceptedAnswerId  field from which we can identify accepted answers when these exist. The best answer is the one which has the most number of votes from other SO users. The vote count is stored in the field ViewCount of the table Posts. Thus, an accepted answer may not always be the best answer. …. We get the language information for each accepted answer from these tags, one example on how the social nature of SO helps categorizing and selecting pieces of code.”) 
 and  a mapping of a query to the one or more results, (Yang Fig. 1 shows a result mapping and selection.) 
the mapping being based on the one or more parameters identified in the result and a criterion. (Yang shows mapping is performed from question “I need my Java program to take a string like:”, to the code in the bottom part of the Figure under the “Answers” section. The question is the criterion and parameters identified in the answer section is “String.split” which is mapped using the question.)
Yang teaches customer comments analysis in a knowledge base to determine quality of a computer code [or snippet]. Yang does not explicitly mention, “wherein the comments are weighted based on respective sources of the comments”. However, in analogous art of use of sentiment analysis to determine quality of an answer, Anonymous teaches, 
wherein the comments are weighted based on respective sources of the comments, and (Anonymous recites on page 1 paragraph 2, “The proposed invention utilizes the concept of clout to determine an author's influence factor and combines it with sentiment analysis to determine a weight on the positive and negative statements being made by authors.” This shows sentiment analysis uses weight of an author or source in sentiment analysis.)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Yang of “knowledge base search and selection of the best result” by incorporating the teaching “wherein the comments are weighted based on respective sources of the comments” of Anonymous. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using weight of a user’s comment depending on the user’s credibility and credentials. 

As per claim 10, this is a method claim that substantially parallels the limitations of the system claims 1. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed system steps as a product. 

As per claim 19, this is a product claim that substantially parallels the limitations of the system claims 1. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed system steps as a product. 

Claims 3, 6, 7, 12, 15 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang and Anonymous as applied to claims 1, 10 and 19 in view of Wilcock et al. (hereinafter Wilcox, Pub. No.: US 2012/0016713).
As per claim 3, Yang and Anonymous teach analysis of question and answer database and using a query gets results for the query with a code snippet. They do not specifically mention “wherein the one or more results comprise at least one of a change ticket or a service ticket.” However, in analogous art of knowledge base search, Wilcock teaches,   
wherein the one or more results comprise at least one of a change ticket or a service ticket. (Wilcock Fig. 3 step 310 shows receiving a “change request”. Step 340 shows creation of a workflow, which is result, is associated with the change request.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of knowledge base search of Yang and Anonymous by incorporating the teaching “wherein the one or more results comprise at least one of a change ticket or a service ticket” of Wilcox. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Wilcox to search for answers and code snippets for a change request ticket. Change request is a request to add some features or fix some issues with current code. Finding a working code from a database will help the coder by reducing coding time. 

As per claim 6, Yang and Anonymous teaches analysis of question and answer database and using a query gets results for the query with a code snippet. They not specifically mention “wherein the parameter component further identifies a context for the result parameter in the ones of one or more results, wherein the context comprises an environment for executing the computer code actions for the result parameter in the ones of one or more results, and wherein the mapping is further based on the context of the result parameter identified in the result.” However, in analogous art of knowledge base search, Wilcock teaches,   
wherein the parameter component further identifies a context for the result parameter in the ones of one or more results, wherein the context comprises an environment for executing the computer code actions for the result parameter in the ones of one or more results, and wherein the mapping is further based on the context of the result parameter identified in the result. (Wilcock Fig. 4 step 320 shows identification of domain objects. Domain objects represent context. Domain is part of the result parameter. Wilcock recites in [0017] last sentence “The domain objects can include hardware and software network entities, including, but not limited to servers, workstations, routers, switches, software applications, management programs, etc.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of knowledge base search of Yang and Anonymous by incorporating the teaching “wherein the parameter component further identifies a context for the result parameter in the ones of one or more results, wherein the context comprises an environment for executing the computer code actions for the result parameter in the ones of one or more results, and wherein the mapping is further based on the context of the result parameter identified in the result” of Wilcox. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Wilcox to search for answers and code snippets using the context of the question to find an answer which will be compatible to the context of the question. 
As per claim 7, Yang and Anonymous teach analysis of question and answer database and using a query gets results for the query with a code snippet. They do not specifically mention “wherein the context comprises at least one of, for the executing the computer code actions, a pre-condition, a post-condition, an application, or an operating system.” However, in analogous art of knowledge base search, Wilcock teaches,   
  
wherein the context comprises at least one of, for the executing the computer code actions, a pre-condition, a post-condition, an application, or an operating system. (Wilcock recites in [0017] last sentence “The domain objects can include hardware and software network entities, including, but not limited to servers, workstations, routers, switches, software applications, management programs, etc.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of knowledge base search of Yang and Anonymous by incorporating the teaching wherein the context comprises at least one of, for the executing the computer code actions, a pre-condition, a post-condition, an application, or an operating system” of Wilcox. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Wilcox to search for answers and code snippets using the contexts where contexts may mean different conditions of the code.

As per claims 12, 15 and 16, these are method claims that substantially parallel the limitations of the system claims 3, 6 and 7, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed system steps as a method. 


Claims 2, 11 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang and Anonymous as applied to claims 1, 10 and 19 in view of Ekambaram et al. (hereinafter Ekambaram) Publication No.: US 2017 /0199917.
As per claim 2, Yang and Anonymous teach creation and search a knowledge base for change request. They not explicitly teach, “wherein the computer executable components further comprise a query component that communicates the query to the result component, and wherein the criterion comprises a degree of similarity between the query and the result parameter identified in the result.” However, in analogous art of knowledge base search Ekambaram teaches,
wherein the computer executable components further comprise a query component that communicates the query to the result component, and wherein the criterion comprises a degree of similarity between the query and the result parameter identified in the result. (Please note that “query component” and “result components” are simply some names given to some modules of the system. [Please refer to Drawings Fig. 1]. Ekambaram recites in [0030] “Given an input dataset by the user at 104, an embodiment obtains the dataset's representation, i.e., using extracted feature(s) of the input dataset. A similarity index (such as Euclidean distance) may be used to identify a set of top- k datasets and their associated analysis scripts from the repository in a discovery or searching step at 105.” This shows a degree of similarity between the result parameter [or input dataset] and associated analysis scripts [or the results].
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of knowledge base search of Yang, Anonymous and Wilcock by incorporating the teaching “wherein the computer executable components further comprise a query component that communicates the query to the result component, and wherein the criterion comprises a degree of similarity between the query and the result parameter identified in the result” of Ekambaram. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of searching a knowledge base using a query and result of the query should be similar to the search criterion. 

As per claim 11, this is a method claim that substantially parallels the limitations of the system claim 2. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed system steps as a method. 

As per claim 20, this is a product claim that substantially parallels the limitations of the system claims 1. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed system steps as a product. 

Claims 4, 5, 8, 13, 14, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang and Anonymous as applied to claims 1, and 10  in view of Peng et al. (hereinafter Peng) Publication No.: US 2019/0065576.

As per claim 4, Yang and Anonymous teach searching a knowledge base for change request. They not explicitly teaches, “wherein the computer executable components further comprise a transforming component that transforms at least one of the query or the one or more results, based on a regular expression.” However, in analogous art of knowledge base search Peng teaches,
wherein the computer executable components further comprise a transforming component that transforms at least one of the query or the one or more results, based on a regular expression. (Peng recites in [0100] “As used herein, "regular expressions" refer to specific, standard textual syntax for describing a search pattern. Each character in a regular expression (that is, each character in the string describing its pattern) is understood to be a metacharacter (with its special meaning), or a regular character (with its literal meaning).”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of knowledge base search of Yang and Anonymous by incorporating the teaching “wherein the computer executable components further comprise a transforming component that transforms at least one of the query or the one or more results, based on a regular expression” of Peng. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of searching a knowledge base using a query that can be expressed using a regular expression. By definition a regular expression is a sequence of characters that define a search pattern.

As per claim 5, Yang and Anonymous teach searching a knowledge base for change request. They do not explicitly teaches, “wherein the computer executable components further comprise an analysis component that analyzes the one or more results to determine a syntactical representation of the topics and the computer code actions in the ones of the one or more results, and wherein the identifying the result parameter in the ones of one or more results is based on the syntactical representation.” However, in analogous art of knowledge base search Peng teaches,
wherein the computer executable components further comprise an analysis component that analyzes the one or more results to determine a syntactical representation of the topics and the computer code actions in the ones of the one or more results, and wherein the identifying the result parameter in the ones of one or more results is based on the syntactical representation. (Peng recites in [0034] starting at line 11, “Current approaches for answer selection include syntactic analysis (e.g., tree-edit distance based tree matching method, tree kernel function together with logistic regression model with syntactic features of edit sequences (Heilman et al., 2010)), lexical semantic model (e.g., pairing semantically related words based on word relations (Yih et al., 2013)),…”.)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of knowledge base search of Yang and Anonymous by incorporating the teaching Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of knowledge base search of Yang and Anonymous by incorporating the teaching “wherein the computer executable components further comprise an analysis component that analyzes the one or more results to determine a syntactical representation of the topics and the computer code actions in the ones of the one or more results, and wherein the identifying the result parameter in the ones of one or more results is based on the syntactical representation” of Peng. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of searching a knowledge base and checking the received code segment for proper syntax. 

As per claim 8, Yang and Anonymous teach searching a knowledge base for change request. They not explicitly teaches, “wherein the computer executable components further comprise a validating component that validates the result parameter identified in the result based on at least one of, feedback or source documentation, of the result parameter identified in the result.” However, in analogous art of knowledge base search Peng teaches,
Peng teaches,
wherein the computer executable components further comprise a validating component that validates the result parameter identified in the result based on at least one of, feedback or source documentation, of the result parameter identified in the result. (Peng recites in [0191] bottom 5 lines, “For each relation, cross-validation iterations of binary classifiers are conducted on its data against noise and on its data against its related relations' data, independently. The two average f1-measures are calculated, and use the lower one as the relation's relevancy score.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of knowledge base search of Yang and Anonymous by incorporating the teaching “wherein the computer executable components further comprise a validating component that validates the result parameter identified in the result based on at least one of, feedback or source documentation, of the result parameter identified in the result” of Peng. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of searching a knowledge base using a query and validate the results obtained from the knowledge base for quality of the result.

As per claims 13, 14 and 17, these are method claims that substantially parallel the limitations of the system claims 4, 5 and 8, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed system steps as a method. 

Claims 9 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang and Anonymous as applied to claims 1, and 10  in view of Gilbert et al. (hereinafter Gilbert, “Knowledge Discovery with Clustering Based on Rules. Interpreting Results”, 1998, European Symposium on Principles of Data Mining and Knowledge Discovery. 
As per claim 9, Yang and Anonymous teach searching a knowledge base for change request. They not explicitly teaches, “wherein the computer executable components further comprise a clustering component that clusters the one or more results by domain, the mapping being further based on the clustering.” However, in analogous art of knowledge base search Gilbert teaches,
wherein the computer executable components further comprise a clustering component that clusters the one or more results by domain, the mapping being further based on the clustering. (Gilbert recites on page 85, paragraph 5, “Finally, the elements of the residual class and the prototypes of the rules induced classes are clustered together and a global structure is found. Hierarchical clustering is especially suited to our purposes, mainly because the expert can provide heterogeneous knowledge, i.e. very specific knowledge of small parts of the domain, together with more general knowledge about other parts and the prototypes will join global hierarchy at different levels.” This shows knowledge bases are clustered based on domains. The hierarchical clustering shows that the knowledge base is mapped based on clustering.)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of knowledge base search of Yang, Anonymous and Wilcock by incorporating the teaching “wherein the computer executable components further comprise a clustering component that clusters the one or more results by domain, the mapping being further based on the clustering” of Gilbert. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of searching a knowledge base and organizing a knowledge base using a clustering to keep similar results together. 

As per claim 18, this is a method claim that substantially parallels the limitations of the system claims 9. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed system steps as a method. 

References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        May 16, 2021